NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with
                             Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted October 10, 2007*
                             Decided October 15, 2007

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 07-1208

TANGAYLIA REID,                         Appeal from the United States
    Petitioner-Appellant,               District Court for the Southern District
                                        of Indiana, Terre Haute Division.
      v.
                                        No. 06 C 183
JULIE SMITH, Superintendent,
Rockville Correctional Facility,        Richard L. Young,
      Respondent-Appellee.              Judge.




                                    ORDER

      Indiana inmate Tangaylia Reid petitioned for a writ of habeas corpus, see 28
U.S.C. § 2254, challenging the rulings of separate conduct adjustment boards that
she possessed another inmate’s property without authorization and was a habitual


      *
         After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 07-1208                                                                   Page 2
rule violator. The district court denied the petition. On appeal, Reid argues only
that the board which decided the unauthorized-possession charge was biased
because its chairman had prior knowledge of her case. We affirm the judgment of
the district court.

       On May 8, 2006, Correctional Officer Pamela Cottrell saw another prisoner,
Patricia Burnett, leave her dormitory carrying a trash bag. Cottrell searched the
bag, which contained an afghan belonging to Reid and an envelope addressed to
both Reid and inmate Natasha Nix. That envelope contained receipts,
correspondence, and photos of Reid and Nix. Cottrell confiscated these items.

       Officer Cottrell inventoried the confiscated items, interviewed Burnett and
Reid, and filed a written report. According to this report, Reid admitted that she
had asked Burnett to wash the afghan and to return the envelope to Nix, who
worked in the laundry building. Because Reid did not have permission from prison
authorities to possess property belonging to Nix, she was charged with
unauthorized possession of property. See Indiana Adult Disciplinary Procedures B-
215. Burnett also was disciplined as a result of this incident.

       The prison served Reid with notice of the charge and a copy of Officer
Cottrell’s written report. Reid pleaded not guilty to the charge, requested a lay
advocate, and stated that she did not wish to call any witnesses. Her hearing took
place before a three-member conduct adjustment board, chaired by Donald Albright.
That board found her guilty on the unauthorized-possession charge and sanctioned
her with the loss of 60 days of earned credit time and three months of disciplinary
segregation. In addition, because the unauthorized-possession charge closely
followed several other disciplinary cases, Reid then was charged with being a
habitual rule violator. See Indiana Adult Disciplinary Procedures A-105. A
different board found her guilty of that charge and revoked 180 more days of earned
credit time.

       Meanwhile, before these hearings Reid had filed a grievance complaining
that Officer Cottrell had shown the confiscated photographs of Reid, which were of
a personal nature, to other prison employees, including Donald Albright. Cottrell
responded to the grievance after Reid’s disciplinary hearing on the unauthorized-
possession charge, and in her response she admitted that she had inventoried the
items in the presence of other employees, including Albright. But while it is evident
from her grievance that Reid knew before her disciplinary hearing that Albright
was aware of the photos before he presided over the hearing, she said nothing about
this at the hearing or in her administrative appeals. Both appeals were rejected.

      Having exhausted her administrative appeals, Reid filed this action. As
relevant here, she claimed that she was denied an impartial decision maker at her
No. 07-1208                                                                     Page 3
hearing on the unauthorized-possession charge because Albright served as the
board chairman after he allegedly reviewed the photos and spoke about them with
Officer Cottrell. The district court rejected this contention after the state submitted
an uncontested declaration from Albright, who maintained that he observed
Cottrell inventorying the contents of the garbage bag after it was seized but did not
participate in the process or examine the confiscated items. In its written order,
however, the district court erroneously stated that Reid herself, rather than inmate
Burnett, was found in possession of the trash bag.

       Now on appeal, Reid renews her contention that Albright should have been
disqualified from presiding over her disciplinary hearing, and she adds that the
district court’s misstatement about who was carrying the trash bag led the court to
decide this issue incorrectly. As to the latter point, the court’s misstatement had no
bearing on its legal conclusion that Albright’s service as chairman did not
undermine Reid’s disciplinary conviction, nor does the court’s misstatement alter
the fact that Reid admitted to Cottrell that she had possessed the items. The only
question before us, then, is whether the district court correctly held that Albright
was qualified to serve on the board.

       An inmate facing disciplinary charges has a right to due process that includes
an impartial decision maker. Wolff v. McDonnell, 418 U.S. 539, 571 (1974); Pannell
v. McBride, 306 F.3d 499, 502 (7th Cir. 2002). But that right to due process did not
require Albright to recuse himself. Adjudicators are entitled to a presumption of
honesty and integrity. Withrow v. Larkin, 421 U.S. 35, 47 (1975). A prison official
who is “directly or substantially involved in the factual events underlying the
disciplinary charges, or the investigation thereof,” may not adjudicate those
charges. Piggie v. Cotton, 342 F.3d 660, 667 (7th Cir. 2003); accord Whitford v.
Boglino, 63 F.3d 527, 534 (7th Cir. 1995). But the constitutional standard for
establishing impermissible bias is high. Piggie, 342 F.3d at 666. It is undisputed
that Albright was not involved in the case in an investigative capacity, and the fact
that he observed some of the evidence before the hearing does not overcome the
presumption of honesty. See Gaither v. Anderson, 236 F.3d 817, 820 (7th Cir. 2000)
(rejecting argument that conduct adjustment board biased where board members
had witnessed prisoner in possession of property he was later charged with
stealing), overruled in unrelated part by White v. Ind. Parole Bd., 266 F.3d 759, 768
(7th Cir. 2001).

      Accordingly, the judgment of the district court is affirmed.

                                                                          AFFIRMED